Citation Nr: 1624695	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  08-30 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an eye disorder, to include vision problems, floaters, and eye flashes, to include as secondary to the Veteran's service-connected disorders.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1987 to March 1989.

This matter comes to the Board of Veterans' Appeals, hereinafter the Board, on appeal from a March 2008 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO), located in St. Louis, Missouri.

The Board has twice remanded the Veteran's claim for the purpose of obtaining additional medical information and documents.  The claim has since been returned to the Board for review.  


FINDINGS OF FACT

The Veteran has not had an eye disability that is due to a disease or injury within the meaning of applicable legislation contemporaneous to when she filed her claim or at any time during the pendency of the claim.


CONCLUSION OF LAW

The criteria for service connection for eye disorder, to include vision problems, floaters, and eye flashes, to include as secondary to the Veteran's service-connected disorders, have not all been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in December 2007.

Following notice to the Veteran, VA has also secured or ensured the presence of all available pertinent evidence and conducted all appropriate development.   In this regard, the record includes the Veteran's service medical records and all available, identified, and requested post-service medical records.  The Board also notes that in full compliance with the Board's Decision/Remand instructions VA obtained an opinion concerning the etiology of the Veteran's claimed eye disability, which has been included in the claims folder for review.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order). 

In November 2015, the Veteran underwent an adequate VA eye examination, which included review of the medical history and a probative opinion with rationale was provided.  Therefore, the Board concludes that the VA opinion and file review were both adequate for adjudication purposes and substantially complied with the Board's remand instructions. 

During the course of the appeal, the RO and the AOJ offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  The Veteran did provide testimony at the RO and during that hearing, the Veteran testified as to the symptoms produced by her eye disorder.  More importantly, she proffered an opinion concerning the etiology of the claimed disorder.  Also, the Board notes that the Veteran, through her accredited representative, has submitted documents in conjunction with her claim for benefits. 

In summary, the Veteran has been afforded a meaningful opportunity to participate in the development of her appeal.  She has not identified any outstanding evidence which could support her claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.


II.  Merits

The Veteran contends that she now suffers from a bilateral eye disability, manifested as floaters, light flashes, and vision problems, that had its onset during service or was caused by events during service or is secondary to or aggravated by a service-connected disorder.  Therefore, she maintains that service connection is warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2015).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).

To meet the present disability element, the disability must have been present at least at some time contemporaneous to when the claim was filed or later.  McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present when the claim is adjudicated.); Romanowsky v. Shinseki, 26Vet. App. 289 (2013) (holding "that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency").

Not all conditions are deemed disabilities for VA compensation purposes.  For example, regulation provides that refractive error of the eye is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

A review of the Veteran's service medical treatment records are negative for any findings that would suggest that the Veteran was suffering from any symptoms or manifestations of any type of eye condition.  After the Veteran was discharged from service, she applied for VA compensation benefits.  The record reveals that she asked, in April 1989, that service connection be granted for the residuals of a laceration on her scalp.  She did not request service connection for any type of eye disorder.  Subsequently, service connection was granted the residuals of the injury.  Seventeen years later, in April 2006, the Veteran requested that service connection be granted for vision problems secondary to the laceration on the scalp.  

To support her claim, she pointed to post-service medical records that noted light flashes and a diagnosis of vitreous syneresis.  The diagnosis was provided in 1998 and records after that time were silent for any continued treatment for any type of chronic eye injury or disease.  The Veteran further stated, during her hearing at the RO, that no medical professional had ever indicated or suggested that any eye disorder for which she was treated for after service was related to or caused by service or related to or caused by or aggravated by a service-connected disorder.  

In conjunction with her claim for benefits, the Veteran underwent a VA eye examination in November 2012.  The examiner reported that the Veteran has "no significant ocular history except needing glasses for clearer vision."  The examiner further indicated that the Veteran did not suffer from an astigmatism or double vision and her external eye exam produced normal findings.  Upon completion of the examination, the examiner concluded that while the appellant was suffering from "dry eyes", such a condition was not due to her service.  He further wrote that there were "no other ocular/visual problems . . . found during [the] examination today."

The Veteran's medical records were also reviewed by the examiner in November 2015 for the purpose of determining whether the Veteran was suffering from an eye disorder related to service or a service-connected disorder.  The examiner began his report by indicating that the Veteran was not suffering from an eye condition (other than congenital or developmental errors of refraction).  The examiner completed the review and provided the following opinion:

In reviewing patient's 2012 eye exam, there are no diagnosed eye disorders that had clinical onset during, or relate to, the patient's active duty.  Also, there are no current eye disabilities that are caused by or aggravated by service-connected disabilities.  

There is no medical opinion of record linking any current eye disability to an injury or disease incurred or contracted during active service or to a current service-connected condition.

Accordingly, the Board attaches the most significant probative value to the VA opinions as they appear to be well-reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  

The Board has not ignored the Veteran's statements.  Whether something noticed by a person, such as floaters or light flashes, is actually due to a disease or injury, is not determinable by someone without expertise in the area of eye and vision disorders.  Moreover, even if there is a disease or injury involved, whether any symptoms are due to such injury or disease, without a very close or observable cause and effect sequence, is not something that can be determined by a person without such expertise.  The questions in this case, therefore, are complex ones and the opinions and diagnoses of laypersons are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  For these reasons, the Board concludes that the Veteran's reports of an eye injury or disease with resultant disability are not competent evidence.  

Based on the discussion above, the Board concludes that the preponderance of evidence is against granting service connection for disability of either eye.  There is thus no reasonable doubt to be resolved in this case.  


ORDER

Entitlement to service connection for an eye disorder, to include vision problems, floaters, and eye flashes, to include as secondary to the Veteran's service-connected disorders, is denied.   



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


